Citation Nr: 0913965	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-11 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1966 to April 1967, 
with service in the Republic of Vietnam from October 1966 to 
February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in conjunction with this claim.  The hearing 
was scheduled, but in September 2007, the Veteran, through 
his representative, withdrew his request for a hearing and 
made no attempt to reschedule the hearing for a later date.  
Thus, the Board finds the Veteran's request for a hearing to 
be withdrawn.  38 C.F.R. § 20.704(d) (2008). 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
engaged in combat.

2.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2008); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).  

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the Veteran served, the Veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2008); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  
VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a Veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that the Veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  

If VA determines that the Veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.   See Moreau, 9 Vet. App. at 396.  

Factual Background and Analysis

In this case, the Veteran contends that his PTSD is related 
to service, and particularly to events he experienced while 
serving in Vietnam.  Namely, the Veteran stated that (1) a 
"Napom" bomb "broke open" and that he was required to 
clean the ship thereafter; and (2) he witnessed "a lot of 
killing" at a village in Cam Rahn Bay. 

The Veteran's service personnel records (SPRs) reflect that 
he served on active duty from March 1966 to April 1967 with 
service in the Republic of Vietnam from October 1966 to 
February 1967.  His DD-214 Form indicates that his military 
specialty was supply handler or stock clerk.  The Veteran 
received no decorations, badges, medals, commendations, or 
citations typically associated with participation in combat.  
The Veteran's service treatment records (STRs) were negative 
for any diagnosis of or treatment for a psychiatric disorder.  
However, the Board notes that the Veteran self-reported 
feelings of depression and difficulty sleeping at the time of 
discharge from service. 

The first pertinent post-service evidence of record is dated 
September 1972, approximately five years after discharge from 
service.  The Veteran was treated by M. Russell, M.D. for a 
variety of physical complaints, including chest pain.  See 
May 1973 Treatment Summary.  The impression was situational 
anxiety syndrome, secondary to his job position, as well as 
depression.  Dr. Russell further indicated that the Veteran's 
depression "steadily increased" after his wife's death in 
December 1972.  The Board notes that the Veteran was 
subsequently awarded Social Security Disability benefits as a 
result of "nervousness" around that same time.

The Veteran was referred to a VA medical facility for 
psychiatric care in April 1973 for depression with possible 
suicidal tendencies.  It was noted at that time that the 
Veteran's wife was killed in a building fire approximately 
five months prior to this episode of care.  The impression 
was severe depressive neurosis.  

The Board notes that the Veteran sought frequent care from L. 
DiLeo, M.D.  Dr. DiLeo indicated in a March 1975 statement 
that the Veteran was treated for severe anxiety reaction and 
agitated depression in 1972.  Dr. DiLeo also indicated that 
the Veteran received VA psychiatric care as a result of his 
wife's death in a building fire "a few years ago."  Dr. 
DiLeo opined that the Veteran was "totally disabled."

Dr. DiLeo also submitted a statement dated August 1982 in 
conjunction with the Veteran's claim for Social Security 
Disability benefits.  Dr. DiLeo diagnosed the Veteran as 
having chronic, recurrent depression stemming from his wife's 
death in 1972.  

Associated with the claims file are supporting statements 
from M. Jones, LCSW and R. Crain, M.Ed. dated January 2004.  
M. Jones indicated that the Veteran suffered "psychiatric 
trauma" as a result of his service in Vietnam.  She also 
indicated that the Veteran was hospitalized in 1973 for 
treatment of an unidentified condition.  Moreover, M. Jones 
stated that the Veteran's daughter was "mentally 
challenged" and that he was "overwhelmed" by the 
responsibilities of her care and that he needed psychiatric 
counseling and medication immediately.

Similarly, R. Crain stated that he treated the Veteran for a 
variety of psychiatric disorders, including manic episodes, 
major depressive episodes, anxiety, and suicidal ideation.  
He further indicated that the Veteran had "significant" 
physical health issues that caused "extreme duress."   

The Veteran presented to a VA medical facility in May 2004 
for a "new patient" examination.  The Veteran reported a 
past medical history significant for depression, among other 
conditions.  He also stated that he was disabled as a result 
of a "mental breakdown."  The impression was depression, 
among other conditions.  

The Veteran was subsequently treated at a VA mental health 
clinic in June 2004 for severe depression and suicidal 
ideation.  The impression was PTSD and major depression.  The 
Veteran returned approximately one month later for additional 
care.  The Veteran stated that he "went berserk" eight 
years ago after witnessing a shooting at a service station.  
He purportedly chased after the assailants, but to no avail.  
The Veteran reported having frequent nightmares thereafter.  
The impression was severe PTSD and depression.

In June 2004, R. Crain diagnosed the Veteran as having severe 
bipolar disorder without psychotic features and generalized 
social phobia.  

Also included in the claims file are statements dated January 
2005 from a VA social worker and a psychology intern.  The 
statements indicated that the Veteran was diagnosed as having 
PTSD in June 2004 as a result of his Vietnam "combat 
trauma."  His symptoms included nightmares, intrusive 
thoughts, flashbacks, depression, concentration problems, 
sleep disturbance, low self-esteem, anger outbursts, and 
suicidal and homicidal ideation.  The VA social worker also 
submitted a similar statement three months later.  

A February 2005 VA mental health clinic treatment note found 
the Veteran to be "on edge."  He reported having suicidal 
thoughts toward the Vietnamese as well as nightmares about 
killing Viet Cong and raping women, all while intoxicated on 
drugs and alcohol. 

The Veteran's treating VA psychiatrist also submitted a 
statement in support of the current claim dated April 2005.  
The psychiatrist indicated that he treated the Veteran for 
severe, chronic combat-related PTSD.  The Veteran reported 
experiencing "intense guilt" about participating in the 
killing of Vietnamese soldiers and civilians.  The 
psychiatrist also stated that the Veteran was "completely 
disabled" as a result of his PTSD.       

The Veteran reported recurrence of nightmares and thoughts of 
war in an August 2007 VA mental health clinic treatment note 
after his friend was murdered in a taxi.

The RO notified the Veteran in March 2008 that there was 
insufficient information to verify the claimed in-service 
stressors.  The Veteran was advised to submit specific 
information about the claimed in-service stressors, to 
include a description and details of the specific event, the 
geographic location, unit of assignment, month and year 
(within a two month period), and the names of others 
involved, if any.  The Veteran did not reply to this request 
for information, and in May 2008, the RO made a formal 
finding that there was a lack of information to corroborate 
the Veteran's claimed in-service stressors.  Accordingly, the 
RO concluded that no meaningful search request could be 
submitted to the United States Army and Joint Services Record 
Research Center (JSRRC) or the National Archives and Records 
Administration (NARA).

Given the evidence of record, the Board concludes that PTSD 
was not incurred in or aggravated by service, and that the 
Veteran is not entitled to service-connection for his PTSD in 
this case.  The Veteran was informed of the need to provide 
specific information concerning in-service stressful events 
in letters dated May 2004 and March 2008.  These letters 
asked the Veteran to describe the event or events experienced 
during his military service which contributed to his current 
claim for service-connected PTSD.  The Veteran was also asked 
to provide specific information concerning dates, places, 
unit of assignments, names or other identifying information 
of individuals involved, and any medals or citations received 
in order to corroborate his alleged stressors.  Additionally, 
the Veteran was informed in March 2008 that he could submit 
alternate sources of evidence, including lay or "buddy" 
statements, in support of his claim.  

However, the Veteran indicated in a July 2004 PTSD 
questionnaire that he could not remember dates of the claimed 
in-service stressful events, nor could he recall the names of 
any fellow service members involved.  The Board notes that 
the Veteran maintained the same stressors events through out 
the duration of his claim, but unfortunately, never provided 
sufficient details to allow for a reasonable search of the 
records.

The Board observes that the Veteran did not submit any 
additional evidence following the issuance of the May 2008 
supplemental statement of the case (SSOC) which could be 
used to corroborate the Veteran's claimed in-service 
stressors.

The Board notes that the Veteran's records do not reflect, 
and he has not alleged, that he received any of the 
decorations or awards traditionally associated with someone 
having engaged in combat such as the Combat Infantryman 
Badge, Purple Heart, or other awards signifying valor that 
could support a finding of having engaged in combat.  In the 
absence of such awards, the Veteran must show by other 
evidence that he engaged in combat.  The Board notes that 
VAOPGCPREC 12-99 advises that determinations as to whether 
the Veteran engaged in combat with the enemy must be made on 
a case-by-case basis.  The Board finds that the Veteran did 
not engage in combat with the enemy during his active duty 
period from March 1966 to April 1967 based on the evidence of 
record.

Therefore, the Veteran must provide credible corroborating 
evidence to establish the occurrence of a claimed stressor.  
See Dizoglio, supra; see also Doran v. Brown, 6 Vet. App. 
283, 289 (1994) (noting that a non-combat stressor must be 
corroborated by credible supporting evidence).  The Veteran 
does not have to provide information to corroborate every 
detail of a stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124, 
128-129 (2002).  However, the Veteran must provide 
sufficiently detailed information about at least one incident 
to enable VA to corroborate the stressor.  He has not done so 
here, even though this responsibility rests with him under 38 
C.F.R. § 3.159(c)(2)(i) and he had ample notice of the 
importance of a verified stressor in this case.  

The Veteran was diagnosed as having PTSD in a June 2004 VA 
treatment note.  However, the medical record does not reflect 
what stressor resulted in the diagnosis nor was a diagnostic 
assessment performed.  The Board also notes that the Veteran 
received other diagnoses such as depression, situational 
anxiety syndrome, severe bipolar disorder without psychotic 
features, generalized social phobia, and major depressive 
disorder.  However, at no time was a diagnosis of PTSD 
provided that was based on a review of a corroborated 
stressor, a requirement to establish service connection.  If 
it is the Veteran's opinion that he has other psychiatric 
disabilities that were incurred in service, he may file a 
claim for those disabilities with the RO.
  
The Board further notes that there is no evidence of record, 
other than the Veteran's own statements linking his PTSD to 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is 
capable of observing symptoms related to his psychiatric 
disorder(s), including PTSD, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of these disabilities.

In summary, the Board has considered the Veteran's statements 
as well as the evidence of record.  However, as noted 
previously, service connection for PTSD requires a diagnosis 
of the condition; a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  While the sufficiency of a 
stressor to support a diagnosis of PTSD is a medical 
determination, a non-combat veteran's stressor still must be 
verified by credible corroborating evidence.  Given the RO's 
May 2008 formal finding that there was a lack of information 
to corroborate the Veteran's claimed in-service stressors and 
the fact that the Veteran has not been able to provide other 
sufficiently specific information to corroborate the alleged 
in-service stressors, the Board finds that the Veteran does 
not have a verified in-service stressor.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006).  In the absence 
of a corroborated stressor, the Veteran's claim for service 
connection for PTSD, regrettably, must be denied.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in May 2004 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate a service connection 
claim generally and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also advised, 
in an attached PTSD questionnaire, to describe the event or 
events experienced during his military service which 
contributed to his current claim for service-connected PTSD, 
and to provide specific information concerning dates, places, 
unit of assignments, names or other identifying information 
of individuals involved, and any medals or citations received 
in order to corroborate his alleged stressors.  The Veteran 
was also notified in March 2008 that he could submit "buddy 
statements" from others who witnessed the claimed incidents.  
The Veteran's claim was readjudicated following this notice 
by way of a May 2008 supplemental statement of the case.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the information and evidence needed to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the Veteran on these latter two elements, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As the Board concludes that the preponderance of 
the evidence is against the Veteran's service connection 
claim, any questions as to the disability rating and 
effective date to be assigned are rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service and post-service treatment records have 
been obtained.     

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the Veteran's claim, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain a 
medical examination was not triggered in this case.  The 
Veteran's STRs were clear that there was no in-service 
evidence of a diagnosed psychiatric disorder, to include 
PTSD.  The first evidence of PTSD, according to post-service 
treatment records, was many years after discharge from 
service.  Moreover, there was no evidence of record that 
indicated that the Veteran's PTSD was based on a review of a 
corroborated stressor, a requirement to establish service 
connection.  Although VA examiners linked the Veteran's PTSD 
to his "combat" experiences in Vietnam, there was, however, 
no evidence that could support a finding that the Veteran 
engaged in combat, and an opinion based on an inaccurate 
history has essentially no probative value.  See Kightly v. 
Brown, 6 Vet.App. 200, 205-06 (1994).  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon, see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for PTSD is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


